Name: Commission Regulation (EEC) No 524/81 of 27 February 1981 fixing the rate of the supplementary aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/40 Official Journal of the European Communities 28 : 2. 81 COMMISSION REGULATION (EEC) No 524/81 of 27 February 1981 fixing the rate of the supplementary aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the supplementary aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by the Act of Accession of Greece (2), and in particular Article 5 (3) thereof, Whereas the amount of the supplementary aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 17/78 was fixed by Regulation (EEC) No 2052/80 (3), as last amended by Regulation (EEC) No 258/81 (4) ; Whereas, in the absence of the guide price for the 1981 /82 marketing year for dried fodder, in the case of advance fixing for the months of April , May, June, July, August, September, October, November and December 1981 and January, February and March 1982, the amount of subsidy on these products has been obtainable only on the basis of the guide price for the months of April , May, June, July, August, September, October, November and December 1980 and January, February and March 1981 ; whereais, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1981 /82 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2052/80 1 . The rate of the supplementary aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2 . The amount of the subsidy in the case of advance fixing for the months of April , May, June, July, August, September, October, November and December 1981 and January, February and March 1982 will , however, as for dried fodder, be confirmed or replaced as from 1 March 1981 to take into account the guide price which is fixed for these products for the 1981 /82 marketing year. Article 2 This Regulation shall enter into force on 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No, L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 200, 1 . 8 . 1980 , p . 41 . 4 OJ No L 27, 31 . 1 . 1981 , p . 42 . 28 . 2 . 81 Official Journal of the European Communities No L 54/41 ANNEX to the Commission Regulation of 27 February 1981 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 March 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of nine Greece Community of nine Greece Additional aid ' 0 0 0 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) April 1981 (') 0 0 0 0 May 1981 (') 0 0 0 0 June 1981 ( · ) 0 0 0 0 July 1981 ( · ) 0 0 0 0 August 1981 (') 0 0 0 0 September 1981 (') 0 0 0 0 October 1981 (') 0 0 0 0 November 1981 (') 0 0 0 . 0 December 1981 (') 0 0 0 0 January 1 982 (') 0 0 0 0 February 1982 (') 0 0 0 0 March 1982 ( J ) 0 0 0 0 (') Subject to confirmation .